Exhibit 21.1 SUBSIDIARIES OF REGISTRANT NAME OF SUBSIDIARY COUNTRY OF ORGANIZATION Lazard Group LLC U.S. Lazard International Holdings, Inc. U.S. Lazard Frères & Co. LLC U.S. Lazard Asset Management LLC U.S. LLtd Corp I U.S. LLtd Corp II U.S. Lazard & Co., Holdings Limited United Kingdom Lazard & Co., Limited United Kingdom Lazard & Co., Services Limited United Kingdom Compagnie Financière Lazard Frères SAS France Lazard Frères Gestion SAS France Lazard Frères Banque SA France Maison Lazard SAS France LLtd 1 Sàrl Luxembourg LLtd 2 Sàrl Luxembourg
